Citation Nr: 1615802	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for disability due to status post L5-S1 herniated disk with laminectomy. 

2.  Entitlement to an initial disability rating in excess of 10 percent for disability due to chondromalacia of the right knee. 

3.  Entitlement to an initial disability rating in excess of 10 percent for disability due to chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In May 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In February 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated in the Veteran's electronic Virtual VA claims file.  

In March 2015, the Board remanded the Veteran's claims.  The case has been returned for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's low back disability is primarily productive of forward flexion no worse than 50 degrees and pain on motion, but with no evidence of ankylosis of the entire thoracolumbar spine or of any incapacitating episodes.   

2.  Beginning on November 3, 2011, the Veteran's low back disability caused mild sciatic nerve involvement of the left lower extremity manifested by mild intermittent pain down the leg, paresthesias, and/or dysesthesias.  

3. The Veteran's right knee disability is not manifested by flexion limited to 30 degrees or less, even taking into account her complaints of pain. 

4. The Veteran's left knee disability is not manifested by flexion limited to 30 degrees or less, even taking into account her complaints of pain. 

5.  The Veteran's knees are manifested by mild medial and lateral joint laxity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for disability due to status post L5-S1 herniated disk with laminectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5235-5243 (2015).

2.  The criteria for an initial disability rating of 10 percent, but no more, for mild incomplete paralysis of the sciatic nerve of the left lower extremity have been met, effective November 3, 2011.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).   

3.  The criteria for an initial disability rating in excess of 10 percent under Diagnostic Code 5260 for chondromalacia of the right knee due to limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent under Diagnostic Code 5260 for chondromalacia of the left knee due to limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

5.  The criteria for a separate initial disability rating of 10 percent, but no higher, under Diagnostic Code 5257 for medial and lateral joint laxity associated with chondromalacia of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

6.  The criteria for a separate initial disability rating of 10 percent, but no higher, under Diagnostic Code 5257 for medial and lateral joint laxity associated with chondromalacia of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating her claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a January 2009 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate her claims for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

This appeal arises from a disagreement with an initial rating decision in September 2009, which granted service-connection for low back and knee disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made efforts to assist the Veteran in the development of her claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and her representative.

The Veteran was provided with VA examinations in April 2009, November 2011, and July 2015 to evaluate her back and knees.  The Board finds the examination reports to be adequate for rating purposes, as the examiners reviewed the Veteran's medical records and/or claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's low back and knee disabilities in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned VLJ in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the increased rating claims and the Veteran, through her testimony, demonstrated that she had either actual knowledge of the evidence necessary to substantiate her claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the severity of the symptoms and treatment of her back and knees.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As adequate examinations were provided in July 2015 and ongoing VA treatment records were added to the Veteran's claims file in June 2015, the Board also finds compliance with its March 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  INCREASED RATINGS

A.  General Relevant Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  In addition, consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2015).  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.").  In Fenderson, the court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§  4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2015).  However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

B.  Low Back Disability

The Veteran contends that she is entitled to a higher initial rating for disability due to status post L5-S1 herniated disk with laminectomy.  Such disability is currently assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specific Rating Criteria for the Spine

Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2015).

In this case, the RO rated the Veteran's service-connected low back disability as 20 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome (IVDS).  Such disability is evaluated on the total duration of incapacitating episodes over the past 12 months.

Diagnostic Code 5243 provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks during the past 12 months.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015.)  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

As noted above, the Veteran's service-connected low back disability may also be rated pursuant to the General Rating Formula, which provides the same rating criteria for Diagnostic Codes 5235 through 5243.  It provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015). 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

Normal ranges of motion of the thoracolumbar spine are forward flexion from 0 degrees to 90 degrees, and 0 degrees to 30 degrees for extension, left and right lateral flexion, and left and right lateral rotation.  Id. at Note (2) and Plate V.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. at Note (5).

Background

Private treatment records show the Veteran was diagnosed with a large ruptured disc at L5-S1 that was compressing the left S1 nerve root.  She underwent left 
L5-S1 hemilaminectomy and diskectomy in April 2002.  

At an April 2009 VA examination, the Veteran reported that in about 2005 she had a hemilaminectomy with relief of symptoms for three or four years.  Her back pain subsequently recurred and now was present daily.  She had been treated with Ultram and Cyclobenzaprine, but continued to have back pain and limitation of motion in her back.  The pain sometimes radiated into the left buttock, but not down the leg.  The Veteran was a registered nurse working as a case manager.  She gave up bedside duties several years ago because of her back and knee pain.  Until about six months ago, she was walking a lot in the hospital, but changed jobs and now had all of her patients in one location, with occasional home visits.  She missed work due to back pain about four times in the last six months.  Usually, she had to leave after a half day because of pain.  Occasionally, she went in to work late because of pain when she awoke.  The Veteran denied the use of assistive devices.  

On examination, the Veteran moved very cautiously and slowly.  Range of motion was forward flexion 50 degrees, extension 20 degrees, right lateral flexion 30 degrees, left lateral flexion 20 degrees, and lateral rotation to 30 degrees bilaterally.  The combined range of motion was 180 degrees.  There was objective evidence of painful motion.  After three repetitions of range of motion, there was no further loss of range of motion due to pain, spasm, tenderness, or fatigue.  The configuration of the thoracic and lumbar spine was normal, and she had normal lumbar lordosis.  There was no evidence of spasm, weakness, or tenderness.  The Veteran's ability to walk was not impaired.  Pain did not radiate with testing.  There were no sensory or motor deficits in the lower extremities and no abnormal neurological findings.  X-rays of the lumbosacral spine revealed moderate sclerosis with convexity to the left and degenerative disc narrowing at L5-S1.  The vertebral body height and disc spaces were well-maintained.  The diagnosis was status post L5-S1 herniated disk with laminectomy.  

August 2010 magnetic resonance imaging (MRI) of the lumbar spine shows marked degenerative and postsurgical change at L5-S1.  There was no evidence of recurrent disc disease or granulation tissue formation.  There was widespread degenerative joint disease of facet joints and marked scoliosis, convex to the left.

In August 2010, the Veteran requested a back brace or TENS unit to help with her back pain, which were provided. 

In September to November 2010, the Veteran had approximately five kinesiotherapy treatments for low back pain.  

In November 2011, the Veteran was afforded a second VA examination at which she reported flare-ups occurred with "repeat bending and lifting, standing or walking."  On examination, range of motion was forward flexion 80 degrees, extension 20 degrees, lateral flexion 25 degrees bilaterally, and lateral rotation to 25 degrees bilaterally, with objective evidence of painful motion at each endpoint.  The combined range of motion was 200 degrees.  The Veteran did not exhibit functional loss, functional impairment, or additional limitation of range of motion after repetitive use.  There was no localized tenderness or pain to palpation, guarding, muscle spasm, or muscle atrophy.  Muscle strength was normal.  The Veteran had a normal sensory examination.  She reported intermittent, mild pain in the lower extremities, which was identified by the examiner as mild sciatic nerve involvement (L4 to S3 nerve roots).  The Veteran had no other neurologic abnormalities, including bowel or bladder problems.  The Veteran did not have IVDS and used no assistive devices.  The examiner found that the Veteran's low back disorder did not impact her ability to work, and noted that she had a full time desk job.  The examiner also noted that the Veteran now has arthritis (sclerosis and narrowing of the disc space) at the L5-S1 level where the herniated disc was in 2003.  He also found that she now has radiculopathy, worse on the left, appropriate to where her herniated disc was, which was as likely as not related to her service-connected low back disability.  

A September 2012 primary care record shows that the Veteran reported intermittent back pain that was now flaring.  She was using rest and medications as treatment.  Her gait was normal and there was no radiculopathy.  Because the Veteran had never had formal physical therapy, a physical therapy referral was made for a refresher course in stretching, core strengthening, and TENS unit usage.
 
At a onetime October 2012 physical therapy consultation, the Veteran reported worsening low back pain and knee pain.  The pain was aggravated by prolonged sitting, standing, and walking.  The pain level was 5-6/10, and 8/10 at its worst.  The Veteran was to get a new TENS unit and was provided information on core muscle strengthening.  

In November 2012, the Veteran requested a new back brace.  She reported a history of scoliosis and that she was experiencing lots of pain.  She stated the brace helped a lot with the pain in the past.  In December 2012, the Veteran was provided with a new back brace.

A June 2013 telephone contact shows the Veteran called complaining of back pain.  She had discussed this with her physician and was provided a back brace, but the pain was not getting any better.  For the past two to three weeks, she felt a pop in her back and like her back was locking up.  She requested a consultation for kinesiotherapy.

At a July 2013 kinesiotherapy consultation, the Veteran reported she had back surgery in the past and relief was provided for approximately ten years.  In the past two to three months, her back pain was increasing and intensified during prolonged sitting.  

An August 2013 treatment record shows the Veteran complained of increasing back pain and that she was unable to rise from a flexed position.  She was doing slightly more lifting in the past few months.  There were no paresthesia or radiation, or bowel or bladder issues.  On examination, there was no vertebral tenderness, but positive paraspinous muscle tenderness.  The Veteran had full range of motion, no loss of strength, and normal gait.  The Veteran was very stiff and a yoga consultation was made.  X-rays showed normal vertebral alignment.  Vertebral heights and the intervertebral disc spaces were maintained.  No fracture or subluxation was seen.  No significant degenerative change was present.  Scoliotic curvature of the lumbar spine showed no change with convexity to the left of mild to moderate magnitude centered at L3.  

In September 2013, the Veteran reported that the pain was much improved and that she had been to a yoga session.  She reported that Naproxen was working.   

In August to November 2013, the Veteran attended a total of five yoga sessions.

At her February 2014 Board hearing, the Veteran testified that her back felt weak and unsupported.  When she reached for something, she had to squat and reach.  After cleaning the house for an hour, she was crooked over and unable to stand straight.  The Veteran went to the Memphis VA Medical Center in the fall of 2011 or 2012 because she could feel the vertebrae popping and pulling when she reached for something.

A February 2014 telephone encounter shows the Veteran reported chronic pain around her hips and in her spine.  The pain was becoming more difficult.  She was not able to sleep and felt she was in need of seeing mental health to help her manage her pain.  She was taking two capsules of Aleve twice a day without relief.  The Veteran expressed that the pain never went away.  An appointment was scheduled, but it does not appear that the Veteran attended it. 

A May 2014 primary care record shows the Veteran complained of low back pain.  On examination, the Veteran was found to be stiff, with diffuse muscle tenderness, but no trigger points.  She was prescribed Meloxicam and Gabapentin.

The Veteran was afforded a third VA examination in July 2015.  At the examination, the Veteran reported daily low back pain with episodic spasm and that she was taking Meloxicam.  She wore a brace when performing housework or doing long distance driving.  She could lift 20 pounds, sit 60 minutes, walk one block, and stand for 30 minutes.  The Veteran reported that the radiculopathy in the right lower extremity had resolved, and radicular pain was in the left leg only now.  She described the radicular pain as a sharp paresthesia in the posterior of the leg to the fourth and fifth toes, which occurred two times per week lasting ten minutes.  She reported flare-ups with prolonged walking or standing, with the pain increasing for four to five hours.  The flare-up resolved by ceasing the flare activity for four to five hours.  

On examination, range of motion was forward flexion to 55 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The combined range of motion was 170 degrees.  There was evidence of pain with each motion of the back and weight bearing.  There was mild discomfort in the lower lumbar paraspinal muscles that did not result in abnormal gait or spinal contour.  Following repetitive-use testing, there was no additional loss of function or range of motion.  The Veteran reported mild cramps in the lower back, which did not result in abnormal gait or spinal contour.  There was no guarding, muscle atrophy, ankylosis of the spine, or vertebral fracture with loss of 50 percent or more of height.  Muscle strength was normal.  The Veteran had mild paresthesias and/or dysesthesias in the left lower extremity involving the sciatic nerve.  The Veteran was found to have IVDS with no incapacitating episodes.  The examiner opined that the disability impacted the Veteran's work in no prolonged sitting or standing, but noted that the Veteran was working full time.   

Analysis

After a careful and thorough review of all the medical and lay evidence of record,  and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned 20 percent disability rating for the Veteran's low back disability due to status post L5-S1 herniated disk with laminectomy appropriately approximates the Veteran's degree of disability for the entire period on appeal.  However, the Board finds further that a separate rating for mild sciatic nerve involvement of the left lower extremity is warranted as of November 3, 2011.  

As noted above, the RO rated the Veteran's service-connected low back disability as 20 percent disabling under Diagnostic Code 5243 for IVDS, which is evaluated on the total duration of incapacitating episodes over the past 12 months.  The July 2015 VA examiner did diagnose the Veteran with IVDS.  However, the Veteran did not have any incapacitating episodes for which a physician prescribed treatment and bed rest during the entire period on appeal.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5243 for IVDS.  Therefore, the Board finds that Diagnostic Code 5243 is not the most appropriate code under which to rate the Veteran's back disability.   

The Board finds that the Veteran's low back disability is most appropriately evaluated as 20 percent disabling under Diagnostic Code 5237 for lumbosacral strain.  The General Rating Criteria provides a 20 percent rating for limitation of motion of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  During the entire period on appeal, the Veteran exhibited forward flexion of no worse than 50 degrees.

With respect to the General Rating Formula, at no time during the period on appeal did the Veteran meet the criteria for a 40 percent disability rating.  The Veteran did not experience forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine that would warrant a 40 percent disability rating; unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 50 percent disability rating; or unfavorable ankylosis of the entire spine that would warrant a 100 percent disability rating.

With regard to assigning a higher disability rating based on functional loss with repeated use or during flare-ups, the Board has carefully considered the Veteran's reported symptoms due to her low back disability.  However, the Board finds that the 20 percent disability rating currently assigned under Diagnostic Code 5237 adequately encompasses additional functional loss, such as pain with motion and functional limitation on use, including during periods of flare-ups.  Significantly, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for a higher rating under any of the aforementioned diagnostic codes.  In addition, flare-ups appear to be relatively infrequent as the Veteran has reported missing only four partial days as a result of pain or having to "occasionally" go in to work late because of pain when she awoke, and thus do not represent the average impairment of the Veteran.  38 C.F.R. § 4.1 (2015).  Crucially, the July 2015 VA examiner indicated that he was unable to assess whether there was additional functional loss in terms of degrees of range of motion during flare-ups because the Veteran was not currently experiencing a flare-up.  The Board finds that the VA examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner. Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, there is no credible probative evidence showing that the disability meets a higher rating.   

The Board notes that the Veteran has been found to have degenerative arthritis of the lower back.  Diagnostic Code 5242, which is part of the General Rating Formula, applies to degenerative arthritis of spine and states to see Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under 38 C.F.R. § 4.45(f), the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  

In the present situation, a separate, additional rating for the Veteran's arthritis would constitute the evaluation of the same disability and symptomatology under multiple diagnoses in contravention of the pyramiding prohibition.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A separate rating also is not warranted based on the terms of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, the Veteran's low back disability has been evaluated as 20 percent disabling under the General Rating Criteria based on limitation of motion of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  Thus, Diagnostic Code 5003 is not for application because the Veteran's disability has been rated based on limitation of motion.  Moreover, Diagnostic Code 5003 does not provide for a rating higher than 20 percent.  Thus, alternatively rating the Veteran's low back disorder under the criteria for arthritis could not result in a rating higher than the currently assigned 20 percent disability rating.

The General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

At the April 2009 VA examination, the Veteran complained of radiating pain in the left buttock but not down the legs.  The General Rating Formula contemplates the disability "whether or not it radiates."  Thereafter, at her November 2011 VA examination, the Veteran reported intermittent, mild pain in the lower extremities.  The examiner found that the Veteran had mild sciatic nerve involvement, worse on the left, which he opined was caused by the Veteran's service-connected back disability.  However, a September 2012 primary care record shows that there was no radiculopathy.  Similarly, an August 2013 treatment record shows no paresthesia or radiation was present.  At her July 2015 VA examination, the Veteran reported that the radiculopathy in the right lower extremity had resolved, and the radicular pain was in the left leg only now.  She described the radicular pain as a sharp paresthesia in the posterior of the leg to the fourth and fifth toes, which occurred two times per week lasting ten minutes.  The examiner found that the Veteran had mild paresthesias and/or dysesthesias in the left lower extremity involving the sciatic nerve.  

The Board notes that there is conflicting evidence of record regarding whether the Veteran has exhibited symptoms of radiculopathy consistently during the appeal period.  Moreover, the radicular pain appears to be mild currently, presenting only two times per week for ten minutes.  Nonetheless, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for mild sciatic nerve involvement of the left lower extremity only under Diagnostic Code 8520, effective November 3, 2011.  The medical evidence, however, shows no basis for assigning a separate compensable rating for the right lower extremity.  In so finding, the Board finds that the Veteran's competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board finds further that there is no basis for staged rating of the Veteran's low back disability pursuant to Fenderson, as the Veteran's back disability remanded relatively stable throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In sum, the claim for a higher initial rating for the Veteran's back disability must be denied.  However, a separate 10 percent rating is granted for mild sciatic nerve involvement of the left lower extremity under Diagnostic Code 8520, effective November 3, 2011.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  

The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of pain and functional impairment.  
These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and radiculopathy of the lower extremities provide disability ratings on the basis of limitation of motion and incapacitating episodes of the back, and paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any exceptional or unusual features of her disability, and there is no objective evidence that any manifestations are unusual or exceptional.  The criteria for the ratings for the period on appeal more than reasonably describe the Veteran's back disability level and symptomatology.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

C.  Chondromalacia of the Right and Left Knees 

The Veteran contends that she is entitled to a higher initial rating for disability due to chondromalacia of the right and left knees.  Each knee is currently assigned a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Specific Rating Criteria for the Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 60 degrees, a 0 percent rating is in order.  If flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order.

A knee disability may also rated based on extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  If extension of the knee is limited to 5 degrees, a 0 percent rating is in order.  If  extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015). 

VA General Counsel has found that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id. 

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2015).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Background

At an April 2009 VA examination, the Veteran reported that she had gradually increasing pain in both knees.  She could not stand for more than about 30 minutes until her back and knees hurt, and she had to sit down.  She had pain daily with an intensity of 7-8/10, and climbing up or down stairs or prolonged standing aggravated the pain.  The Veteran denied the use of assistive devices.  On examination, the Veteran exhibited flexion from 0 to 120 degrees on the left, and 0 to 130 degrees on the right.  She could extend to 0 degrees bilaterally.  There was no instability, effusion, heat, or redness in either knee.  She was not tender to palpation or pressure over the patellae or knee joints.  After three repetitions of range of motion, there was no further change in range of motion with either knee due to pain, spasm, tenderness, or fatigue.  X-rays were normal.  The diagnosis was chondromalacia of the knees bilaterally.  

A December 2009 MRI of the right knee shows mild tricompartmental chondromalacia, small joint effusion, and mild prepatellar bursitis.  

A February 2010 VA orthopedic surgery record shows that the Veteran complained of right knee discomfort that worsened periodically.  No history of knee locking was verbalized.  On examination by a physician's assistant, there was no antalgic gait, gross deformities to visual inspection, erythema, or swelling.  No soft tissue fullness or mass was noted with palpation.  There was no crepitus with flexion or extension.  The knee was stable to varus or valgus stress, but positive mild medial and lateral joint laxity was noted of both knees.  Negative anterior or posterior drawers, negative McMurry's, no joint line tenderness verbalized, and negative patella grind were also noted.  Active and passive range of motion was 0 to 115 degrees of flexion and extension without difficulty.  No locking of knee was noted.

A June 2010 VA orthopedic surgery record shows that the Veteran was being followed for right knee pain.  The Veteran reported great improvement of her knee.  No history of knee locking was verbalized.  On examination by a physician's assistant, there was no antalgic gait, gross deformities to visual inspection, erythema, or swelling.  No soft tissue fullness or mass was noted with palpation.  There was no crepitus with flexion or extension.  The knee was stable to varus or valgus stress, but positive mild medial and lateral joint laxity noted of both knees.  Negative anterior or posterior drawers, negative McMurry's, no joint line tenderness verbalized, and negative patella grind were noted.  Active and passive range of motion was 0 to 115 degrees of flexion and extension without difficulty.  There were no complaints of discomfort with range of motion.  No locking of knee was noted.  

The Veteran had two kinesiotherapy visits in September 2010.  

At her second VA examination in November 2011, the Veteran reported that she had flare-ups with prolonged standing or squatting.  On examination, right and left knee flexion was to 115 degrees, with pain beginning at the end point.  Right and left knee extension ended at 0 degrees, with no objective evidence of painful motion.  The Veteran did not have any additional limitation in range of motion following repetitive-use testing.  The only functional impairment the Veteran reported following repetitive-use testing was that she was unable to squat.  There was no tenderness or pain to palpation, no instability, or evidence of recurrent patellar subluxation/dislocation of either knee.  Muscle strength was normal.  The Veteran used no assistive devices.  Neither a December 2009 MRI nor plain x-rays showed arthritis in the knees.  

A September 2012 primary care record shows that the Veteran reported she had  knee pain that resolved two months ago.  At an October 2012 physical therapy consultation, the Veteran complained of chronic left knee pain of which she had a recent exacerbation that had resolved two months ago without treatment.

At her February 2014 Board hearing, the Veteran testified that when she walked she had popping, locking, and instability of both knees.  The majority of her instability occurred when she was going up stairs or walking long distances.  She had to use a handrail to get up stairs or she would fall.  She also had difficulty going from a seated to standing position, such as getting out of a car.  She had pain at a 7-8/10 level every day and her knees were very weak and shifted a little bit.  

At her third VA examination in July 2015, the Veteran reported daily knee pain, right greater than left, and that she took Meloxicam.  She wore a brace on the right knee episodically.  She could walk one block, stand for 30 minutes, and sit for one hour.  She tried not to squat and avoided stairs whenever possible.  She reported flare-ups with prolonged walking or squatting that resolved in a few hours.  During a flare-up, she decreased weight bearing until the flare resolved.  

On examination, flexion was 0 to 120 degrees and extension was 120 to 0 degrees bilaterally, with pain on flexion.  There was evidence of pain with weight bearing and mild medial discomfort in both knees.  Crepitus was present in the right knee.  The Veteran did not have any additional limitation in range of motion following repetitive-use testing.  Muscle strength was normal.  There was no muscle atrophy,  ankylosis, history of recurrent subluxation, history of lateral instability, effusion, or joint instability upon testing.  The examiner noted that the right knee was diagnosed with degenerative arthritis in 2010 by x-ray.  The examiner opined that the degenerative joint disease is a natural progression of the Veteran's chondromalacia and is as likely as not related to her service-connected knee disability.  The examiner opined that the disability impacted the Veteran's work in no prolonged sitting or standing, but noted that the Veteran was working full time.  

Analysis

After a careful and thorough review of all the medical and lay evidence of record, and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned 10 percent disability rating for the Veteran's chondromalacia of the right and left knees under Diagnostic Code 5260 appropriately approximates the Veteran's degree of disability for the entire period on appeal.  

With respect to Diagnostic Code 5260 pertaining to flexion of the knee, a review of the evidence shows that right and left knee range of motion, at its worst, was 0 to 115 degrees.  Because neither right nor left knee flexion is limited to 30 degrees or less, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  The Board notes that the Veteran does not meet the rating criteria for a 10 percent disability rating under Diagnostic Code 5260; however, she was granted the 10 percent rating for at least some functional loss due to pain.  See September 2009 rating decision. 

As to Diagnostic Code 5261 pertaining to extension of the knee, the evidence shows that right and left knee range of motion was to 0 degrees, showing no limitation in motion.  Thus, a separate compensable rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Although a higher evaluation may be assigned on account of pain causing additional functional loss, the salient point is that even though the Veteran complains of pain, consideration of 38 C.F.R. §§ 4.40 and 4.45 does not lead the Board to conclude that the functional losses she experiences in her right and left knee equates to the criteria for a 20 percent rating under Diagnostic Code 5260.  Following repetitive-use testing of the knees, none of the VA examiners observed any additional limitation of motion.  The only functional impairment the Veteran reported following repetitive-use testing was at her November 2011 VA examination, when she reported she was unable to squat.  At her July 2015 VA examination, she reported flare-ups with prolonged walking or squatting that resolved in a few hours.  During a flare-up, she decreased weight bearing until the flare resolved.  Crucially, the July 2015 VA examiner indicated that he was unable to assess whether there was additional functional loss in terms of degrees of range of motion during flare-ups because the Veteran was not currently experiencing a flare-up.  The Board finds that the VA examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner. Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, there is no credible probative evidence showing that the disability meets a higher rating.   

With respect to instability of the knees, the Veteran testified that her knees felt unstable, weak, and shifted a little.  The VA examiners found no objective evidence of instability on testing or of subluxation.  VA treatment providers, however, have found that the Veteran's knees are manifested by mild medial and lateral joint laxity of the knees which supports the Veteran's complaints.  See February 2010 and June 2010 VA orthopedic surgery record.  Thus, the Board finds that this impairment should be accounted for and should be rated under the closely related impairment associated with Diagnostic Code 5257.  38 C.F.R. § 4.20 (2015).  Accordingly, the Veteran is entitled to separate ratings of 10 percent for each knee under Diagnostic Code 5257.  

The Board also finds that an increased rating is not warranted when the service-connected knees are evaluated under other diagnostic codes pertinent to rating knees. 

There is no competent evidence of the presence of ankylosis of either knee so an increased rating is not warranted under Diagnostic Code 5256, which provides the rating criteria for evaluation of ankylosis of the knees.  At all times during the appeal period, the Veteran had motion in both knees. 

There is no competent evidence demonstrating that the Veteran had problems with the semilunar cartilage of either knee so an increased rating is not warranted under Diagnostic Code 5258 or Diagnostic Code 5259, both of which pertain to disabilities of the semilunar cartilage of the knee. 

There is no competent evidence of the presence of impairment of the tibia or fibula of either lower extremity so an increased rating is not warranted under Diagnostic Code 5262. 

There is no competent evidence demonstrating that either service-connected knee is productive of genu recurvatum, so an increased rating is not warranted under Diagnostic Code 5263.

The Board finds further that there is no basis for staged rating of the Veteran's chondromalacia of the knees pursuant to Fenderson, as the Veteran's knee disabilities remanded relatively stable throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In so finding the above, the Board notes that the Veteran's competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected knee disabilities with the established criteria found in the Rating Schedule.  In the present case, the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knees provide disability ratings on the basis of limitation of motion and instability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any exceptional or unusual features of her disabilities, and there is no objective evidence that any manifestations are unusual or exceptional.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her knee disabilities.  Therefore, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for disability due to status post L5-S1 herniated disk with laminectomy is denied. 

Entitlement to an initial disability rating of 10 percent for mild incomplete paralysis of the sciatic nerve of the left lower extremity effective November 3, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent under Diagnostic Code 5260 for disability due to chondromalacia of the right knee is denied. 

Entitlement to an initial disability rating in excess of 10 percent under Diagnostic Code 5260 for disability due to chondromalacia of the left knee is denied.

Entitlement to a separate initial disability rating of 10 percent under Diagnostic Code 5257 for medial and lateral joint laxity associated with chondromalacia of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate initial disability rating of 10 percent under Diagnostic Code 5257 for medial and lateral joint laxity associated with chondromalacia of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


